*138OPINION.
SiefKIN :
The petitioner, on July 1, 1922, sold the stock in trade, fixtures and good will of a cigar, stationery and toy store which he owned in Cedarhurst, N. Y. He received therefor $29,200 in cash. The agreed cash payment was $30,000, but a note for the remainder was taken. In addition the petitioner received 53 notes payable monthly, of a total face value of $26,250. These 53 notes were secured by a chattel mortgage. The petitioner contends that the respondent erred in computing the profit derived from the sale in considering that the chattel mortgage was worth its face value. However, there is no evidence upon which we can determine the value of the notes or the chattel mortgage and the holding of the respondent will not be disturbed.
The petitioner further contends that in determining the profit on the sale, the respondent erred in holding that the cost of the stock in trade of the store was $5,000. Petitioner contends that such cost was at least $30,000.
The petitioner testified that a rough inventory was taken about the time of the sale, but the evidence does not disclose the amount thereof. In the absence of evidence' of the cost of the stock in trade sold we must uphold the determination of the respondent.

Judgment will be entered for the respondent.